Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2002” has been used to designate both sump channel and suction channel. In the Applicant specification at [0126], the sump channel is referred to as 2002 but earlier in the specification, the character is designated as the suction channel.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In specification [0126], the interior sump channel is referred to as 2002 but interior suction channel is already referred to as 2002. 
Appropriate correction is required.
Claim Objections
Claims 1-23 are objected to because of the following informalities: 
Claim 1, line 9, “sump channel section” should be corrected to –sump channel—
Claim 1, line 10, “suction channel section” should be corrected to –suction channel—

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “suction apertures…communicating with the sump channel” which does not comply with written description. The limitation “second row of suction apertures” is stated as being in “material transfer communication with the interior sump channel 2002” [0126]). However, the interior suction channel is already attributed to part 2002. It is not readily apparent how the second row of suction apertures are in material transfer communication with the sump channel since the Applicant calls the apertures suction apertures. Even from figure 21 since the sump channel in figure 22 is separate from the suction channel. In an effort to compact prosecution, the limitation is interpreted as --suction apertures…communicating with the suction channel--.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “suction apertures…communicating with the sump channel” which renders the claim indefinite. The limitation “second row of suction apertures” is stated as being in “material transfer communication with the interior sump channel 2002” [0126]). However, the interior suction channel is already attributed to part 2002. . It is unclear whether the suction apertures are in communication with the sump channel or suction channel. It is not readily apparent how the second row of suction apertures are in material transfer communication with the sump channel since the Applicant calls the apertures suction apertures. In an effort to compact prosecution, the limitation is interpreted as --suction apertures…communicating with the suction channel--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-23 are rejected 35 U.S.C. 103 as being unpatentable over Addington (US 2012/01090938) in view of Rokde (US 2015/0328031).
Regarding claim 1, Addington discloses an orogastric device comprising a proximal end section (upper end above dotted lines, figure 7A, [0099]), a distal working end section (bottom of device cross section line 7C) opposite the proximal end section, the distal working end section having a preformed, predetermined, flexible resilient curved working portion (figure 7A shows the distal working section as curved, formed originally (predetermined) and the material is a thin plastic that are generally flexible and resilient [0020]), a main body section ( area between the distal and proximal ends) intermediate the proximal end section and the distal working end section (figure 7A), a sump channel (1408, figure 7A, [0099]) extending from the proximal end section through the main body and into the distal working section (figure 6E, the distal work end section encompasses the area under the dotted line in figure 7A which is curved), a suction channel (1410, figure 7A, [0099]) extending from the proximal end section through the main body and into the curved working end section (figure 6D), the distal working end section having a tubular outer wall surrounding the sump channel and suction channel within the distal working end (figure 7E), the curved working portion of the distal working end section having a first performed, predetermined curved row of suction apertures (1416, figure 7A. [0106]) penetrating the outer periphery of the curved portion in material transfer communication with the suction channel ([0106]), a second performed, predetermined curved second, row of suction apertures (multiple holes 1416 are all arranged in rows, figure 7A. [0106]) penetrating the outer wall of the distal working end section in material transfer communication with the suction channel ([0106]).
Addington does not teach the preformed, predetermined, flexible, resilient curved working portion having a predetermined overall ventral curvature angle of 70-145 degrees.
Rokde discloses a gastric tube in the same field of endeavor as Addington. Rokde teaches a distal working section (210b, figure 7, [0044]) having a curved working portion (218 and 230, figure 7-8, [0045-0046]). Rokde does not explicitly state the ventral angle is between 70-145 degrees, but appears to depict the ventral angle as greater than 90 degrees (since the distal section is not orthogonal to the other sections) and less than 180 degrees (since the distal section is not parallel to the other sections).
It would have been obvious to a person of ordinary skill in the art at the effective filling date to optimize the curvature, for the purpose of allow the catheter to reach a location desired in the body, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II).
Rokde utilizes the movable component and distal section in order to allow the distal end of the catheter to complement the curvature of the stomach ([0046]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Addington with Rokde in order to allow the catheter to complement the curvature of anatomy.
Regarding claim 2, Addington discloses the curved working portion of the distal working end section is intermediate a preformed, predetermined, resilient curved tip (proximal tip of the device curved and the material is a thin plastic that are generally resilient [0020], figure 7A) and the main body section.
Regarding claims 3-4 and 17, Addington discloses the tubular outer wall of the distal working end section includes a curved working surgical calibration guide (markings 1421, figure 7A, [0092]) that are used for measurement during placement.
Regarding claim 5-6, Addington further discloses each first row suction aperture in the curved first row of suction apertures is coaxial with the second row suction aperture (the holes shown in figure 7A are all on the same axis).
Regarding claim 7-8, Addington does not disclose the curvature of the curved working section is between 74 and 140 degrees.
Rokde discloses a gastric tube in the same field of endeavor as Addington. Rokde teaches a distal working section (210b, figure 7, [0044]) having a curved working portion (218 and 230, figure 7-8, [0045-0046]). Rokde does not explicitly state the ventral angle is between 70-145 degrees, but appears to depict the ventral angle as greater than 90 degrees (since the distal section is not orthogonal to the other sections) and less than 180 degrees (since the distal section is not parallel to the other sections).
It would have been obvious to a person of ordinary skill in the art at the effective filling date to optimize the curvature, for the purpose of allow the catheter to reach a location desired in the body, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II).
Rokde utilizes the movable component and distal section in order to allow the distal end of the catheter to complement the curvature of the stomach ([0046]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Addington with Rokde in order to allow the catheter to complement the curvature of anatomy.
Regarding claims 9-12, Addington further includes a cuff (1402, figure 7A, [0091]) which results in a thicker cross section along the distal working section lateral length. The sections adjacent the cuff have thinner cross section (figure 7A).
Regarding claim 13-14, Addington further discloses the curved working portion has a first radius of curvature above the line 7F in figure 7A (the working portion curves thus having a radius of curvature greater than 0) and a second radius of curvature (area beblow line 7F appears to be curve less or straight than the first radius of curvature) different from the first radius (the two radius of curvatures are different).
Regarding claim 15-16, Addington further discloses markings (1421, figure 7A, [0092]) that are used for measurement during placement and extend along the outer main body periphery (figure 7A).
	Regarding claims 18-23, the limitation “gastrectomy tube” recites a tube with the intended use in gastrectomy without reciting further features specific to gastrectomy. The Addington tube is capable of being used in gastrectomy since it is inserted into the stomach.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Radl (US 20140148732) discloses a gastric device with apertures in the distal end.
Hassan (US 20140081176) discloses measurement calibrations in the distal tip

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAI H WENG/Examiner, Art Unit 3781